Citation Nr: 1745067	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  15-16 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for thoracolumbar degenerative joint disease with intervertebral disc syndrome, status post discectomy (lumbar spine disability).  

4.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected right shoulder degenerative joint disease.  

5.  Entitlement to an initial compensable disability rating for the service-connected right hip limitation of flexion, adduction and abduction.  

6.  Entitlement to a disability rating in excess of 20 percent for the service connected residuals of fractures to the right tibia and fibula.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to September 1985.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In March 2016, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).  Accordingly, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of entitlement to increased disability ratings for the service-connected residuals of a tibia/fibula fracture and osteoarthritis of the right first metatarsal phalangeal joint, as well as the claims of service connection for a hearing loss disability, tinnitus, and a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's right shoulder disability has been manifested by pain and limitation of motion most nearly approximated by limitation of motion to shoulder level, without additional limitation of function during a flare; and, without fibrous union of the humerus, nonunion of the humerus, loss of head of the humerus, or ankylosis.  

2.  At no time since the effective date of service connection, has the Veteran's right hip disability been manifested by right thigh flexion limited to 45 degrees or less, abduction lost beyond 10 degrees; or, an inability to cross legs and/or rotate toe out more than 15 degrees, even with consideration of pain, weakness, and interference with sitting, and interference with standing.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 20 percent, but no higher, for the right shoulder disability have been more nearly approximated since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5201 (2016).

2.  The criteria for the assignment of a compensable rating for limitation of flexion, adduction and/or abduction of the right hip have not been met or approximated at any time covered by this claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5252, 5253 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a November 2013 letter to the Veteran.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), personnel records, and VA treatment records have been associated with the record.  The Veteran has provided testimony at a hearing and he was afforded a VA examination.  

At the Veteran's March 2016 hearing, the Veteran appeared to assert that he was dissatisfied with his VA examination; however, with respect to the claims decided below, he did not specifically identify any particular deficiency.  Moreover, the Veteran testified that he is treated by civilian and VA doctors, but did not feel it necessary to submit any private treatment records to support his claim.  Accordingly, the Board finds the April 2014 examination adequate for the purpose of deciding the issues discussed below.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 


II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving this appeal.

The Board considers not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155 (West 2014); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Right Shoulder

The Veteran seeks an initial disability rating in excess of 10 percent for the service-connected right shoulder disability, currently rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201-5003.  

Hyphenated codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 5201 applies to limitation of motion of the arm, and provides a 20 percent rating for arm motion limited at the shoulder level, major or minor, a 30 and 20 percent rating for arm motion limited midway between the side and shoulder level, major and minor respectively, and a 40 and 30 percent rating for arm motion limited to 25 degrees from the side, major and minor respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Normal ranges of shoulder flexion and abduction are from 0 to 180 degrees, and external and internal rotations are from 0 to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  In determining whether a veteran has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-316 (2003).

Under Diagnostic Code 5003, arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint or joints.  When limitation of motion is noncompensable under a limitation of motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint or group of minor joints so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent.  If there are occasional incapacitating exacerbations, a 20 percent rating is assigned for the arthritis without limitation of motion involving two or more major joints or two or more minor joint groups.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.  

Under 38 C.F.R. § 4.45, for purposes of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae are considered groups of minor joints.

A VA examiner in April 2014 determined that the Veteran had pain, weakness and limited motion of the right shoulder, his dominant shoulder.  The pain began at 95 degrees of flexion (slightly above shoulder level, or 90 degrees).  Right shoulder internal and external rotation ended at 65 degrees and pain began at 65 degrees.  There was no additional functional loss after repetitive use and the Veteran did not report additional functional loss during flares.  

Although the examiner also noted that right shoulder arthritis had been documented on x-ray, the other examination findings confirm limited motion of the right shoulder to a compensable degree.  Accordingly, a rating under the limitation of motion code is for application in this case.  

As noted above, forward flexion of the right shoulder is limited to just above shoulder level; however, internal and external rotation are limited to 65 degrees (normal is 90 degrees).  Although the rating criteria do not specifically account for rotation of the arm, the Board finds that this additional limitation of motion, coupled with the fact that the Veteran can only flex his right arm to just above shoulder level, more nearly approximates limited motion of the right shoulder to shoulder level, thereby warranting the assignment of a 20 percent rating under Diagnostic Code 5201.  

To warrant the next higher, 30 percent rating, the Veteran's limitation of flexion of the right arm would have to more nearly approximate that of midway between his side and shoulder level.  Such is not demonstrated.  

The Board has also considered whether any other diagnostic code applicable to the shoulder would afford the Veteran a higher rating.  The April 2014 VA examination shows that the Veteran had a history of recurrent dislocation of the glenohumeral (scapulohumeral joint) which resulted in guarding of movement, but only at the shoulder level.  

Under Diagnostic Code 5202, infrequent episodes of recurrent dislocation of the humerus at the scapulohumeral joint with guarding of movement only at the shoulder level warrants a 20 percent rating.  Frequent episodes of recurrent dislocation of the humerus at the scapulohumeral joint with guarding of all arm movements warrants a 30 percent rating for the dominant arm and a 20 percent rating for the non-dominant arm.  

The Veteran's symptoms, as noted above, correspond to a 20 percent rating, but not higher, under Diagnostic Code 5202.  Thus, a rating under Diagnostic Code 5202 would not afford the Veteran a rating in excess of the 20 percent rating under Diagnostic Code 5201.  

Additionally, it would be pyramiding to assign a separate 20 percent rating under Diagnostic Code 5202 in addition to the 20 percent rating under Diagnostic Code 5201 because a dislocation also results in pain, weakness and limited motion, the symptoms of which are already accounted for in the rating under Diagnostic Code 5201.  Thus, the assignment of two separate ratings in this case would compensate the Veteran twice for the same symptomatology.  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  

Additionally, as there is no evidence of malunion, nonunion, loose motion, or ankylosis of the shoulder, or other impairment of the humerus not discussed above, the Diagnostic Codes pertaining to such impairments are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.

Finally, at the Veteran's March 2016 videoconference hearing, the undersigned asked the Veteran if he believed that the problems he was having with the "shoulder and the leg and the foot" had gotten worse since the May 2014 examination.  The Veteran responded "yes."  However, as to the specific worsening of symptoms, and in response to that question, the Veteran described his worsening symptoms in terms of hardly able to walk, and did not mention the shoulder.  Moreover, in earlier testimony, the Veteran specifically noted that he had begun using a walker due to worsening pain in his leg and foot, as well as drop foot and back pain.  Accordingly, the Board finds that the Veteran's reports of worsening symptoms since April 2014 pertain to the pain in his leg, foot, and back, and not to his shoulder.  

In light of the foregoing, the assignment of an initial 20 percent rating for the service-connected right shoulder disability is warranted for the entire period covered by this claim.  

Right Hip Limitation of Flexion, Adduction & Abduction

In the June 2014 rating decision on appeal, the RO granted service connection for right hip bursitis and assigned an initial 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5019-5251 on the basis of limitation of extension of the thigh to 5 degrees.  

Diagnostic Code 5019 directs to rate bursitis pursuant to the criteria under the arthritis code at Diagnostic Code 5003, noted above.  Because the Veteran's limitation of extension was found to be compensable under the limitation of motion codes pertaining to the hip, a 10 percent rating was assigned for limitation of extension to 5 degrees under Diagnostic Code 5251.  See June 2014 VA hip and thigh examination report.  The Veteran did not appeal that determination and therefore the propriety of that rating is not at issue here.  

However, the RO also granted service connection for right hip limitation of flexion, adduction and abduction, and assigned a noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5252 and 5253.  The Veteran asserts that a compensable rating is warranted.  

In both cases, the RO noted that the limitation of motion (including the limitation of extension due to bursitis) was secondary to the service-connected residuals of a fracture to the tibia and fibula.  

It appears, therefore, that the RO characterized the disability as two separate issues so as not to limit the Veteran's ability to obtain a separate compensable rating for limitation of flexion, adduction or abduction if such was warranted.  

Disabilities of the hip and thigh are rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255.  Diagnostic Codes 5250 (ankylosis of the hip), 5354 (flail joint) and 5255 (impairment of the femur) are not shown in the Veteran's case.  With regard to his right hip, the Veteran already receives a 10 percent rating for limitation of extension of the thigh to 5 degrees.  

Under Diagnostic Code 5252, a 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating is warranted for flexion limited to 20 degrees, and a 40 percent rating is warranted for flexion limited to 10 degrees.

Normal range of motion of the hip and thigh is flexion from 0 to 125 degrees and abduction from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2016).

Under Diagnostic Code 5253, a rating of 10 percent is assigned for limitation of rotation (cannot toe-out more than 15 degrees for the affected leg) or for limitation of adduction (cannot cross legs).  A rating of 20 percent is assigned for limitation of abduction when motion is lost beyond 10 degrees. 

According to the June 2014 VA examination report, the Veteran's right hip and thigh functional limitation consisted of pain on movement and limited motion.  The Veteran could flex the right hip to 120 degrees, with pain at 120 degrees.  Right hip adduction ended at 15 degrees and objective evidence of painful motion began at 15 degrees.  Right hip abduction ended at 35 degrees and objective evidence of painful motion began at 35 degrees.  Right hip internal rotation ended at 35 degrees and objective evidence of painful motion began at 35 degrees.  Right hip external rotation ended at 45 degrees and objective evidence of painful motion began at 45 degrees.  Right hip post-test adduction ended at 15 degrees.  Right hip post-test abduction ended at 35 degrees.  Right hip post-test internal rotation ended at 35 degrees.  Right hip post-test external rotation ended at 50 degrees.  

Accordingly, in terms of the rating criteria, a compensable rating is not warranted under either Diagnostic Code 5252 or 5253 because abduction was not lost beyond 10 degrees, and adduction was not so limited such that the Veteran could not cross his legs.  Likewise, rotation was not so limited such that the Veteran could not toe-out more than 15 degrees.  There was no additional functional impairment following repetitive use.  There was no evidence of ankylosis, malunion or nonunion of the femur, flail hip joint or leg length discrepancy.  X-rays did not reveal traumatic arthritis of the right hip.  The examiner found that there were contributing factors of pain, weakness, fatigability and/or incoordination, which is consistent with the Veteran's reports of pain with activity and no prolonged sitting, standing or walking; but, the examiner specifically indicated that there is no additional limitation of functional ability of the hip joint during flare-ups or repeated use over time.  

In light of the foregoing, there is no basis on which to assign a compensable rating for right hip limitation of flexion, limitation of adduction, limitation of abduction, or limitation of rotation.  

Moreover, as a 10 percent rating is already assigned for painful extension due to bursitis, it would be pyramiding to assign another 10 percent rating under the arthritis codes, as this would compensate the Veteran twice for pain in the same joint.  

Finally, and for the reasons noted above, the Board finds that the Veteran's hearing testimony with regard to reports of worsening symptoms since April 2014 is limited to the pain in his leg, foot, and back, and not to his hip.  

Accordingly, a compensable rating for right hip limitation of flexion, limitation of adduction and limitation of abduction is not warranted at any time during the period covered by this claim.  

III.  Other Considerations

The Board has considered whether a TDIU (total disability rating for compensation based on individual unemployability) claim has been raised by the record and finds that it has not.  The Veteran does not assert, and the evidence does not show, that he is unable to work solely on account of his service-connected disabilities.  Accordingly, the Board finds that a claim for TDIU is not raised by the record  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A 20 percent disability rating, but not higher, for the service-connected right shoulder degenerative joint disease, is granted for the entire period covered by this claim.  

A compensable disability rating for limitation of flexion, adduction and abduction of the right hip is denied.  


REMAND

At the Veteran's March 2016 videoconference hearing, he testified that his leg and foot pain had worsened since the April 2014 examination.  Specifically, he testified that he had a lot of difficulty getting around and used a walker.  He testified that he had pain in his right ankle and foot, and that he was told he had drop foot.

A new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Additionally, VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a).  Prior to the examination, up-to-date treatment records should be obtained.

At an April 2014 VA examination regarding the right first toe, it was noted that the Veteran had diagnoses of hammer toe (affecting the great toe), mild to moderate hallux valgus and pes cavus.  

At an April 2014 VA spine examination, it was noted that the Veteran had radiculopathy of the right lower extremity manifested by constant pain in the right lower extremity to a moderate degree, dull intermittent pain in the right lower extremity to a mild degree, and mild numbness in the right lower extremity.  

It is not clear what effect, if any, these conditions have on the Veteran's service-connected osteoarthritis of the first metatarsal phalangeal joint or the residuals of the fractured tibia and fibula.  The Veteran's service treatment records (STRs) show that 1978 and 1982 examination reports reflect that the Veteran had atrophy in the muscles of the lower right leg and drop foot, both as a result of the fractured tibia and fibula.  Accordingly, it is not clear whether the Veteran's current right leg radiculopathy is associated with the Veteran's lumbar spine or the in-service tibia fibula fracture.  The examiner should address this issue.  

Regarding the Veteran's claim of service connection for a lumbar spine disability, the service treatment records show that the Veteran was kicked in the ribs and the back in service in 1962.  The Veteran maintains that he has had back pain since that time.  Additionally, an August 1971 x-ray report shows that the Veteran reported a 10-day history of low back pain with profound lumbosacral spasm.  

A May 2014 VA examiner opined that the Veteran's current lumbar spine disability was unrelated to service, noting that the STRs were silent for any back complications or conditions during service.  As noted above, however, the Veteran was treated for back pain on at least one occasion following several days with profound low back spasms.  As such, the examiner's opinion is based on an inaccurate factual premise and is therefore not probative.  

Moreover, the examiner did not provide an opinion as to the likelihood that the Veteran's service-connected tibia/fibula fracture proximately caused, or aggravated, the Veteran's lumbar spine disability.  

Accordingly, another examination is necessary to decide the claim.

Regarding the claims of service connection for bilateral hearing loss and tinnitus, the Veteran maintains that he was exposed to acoustic trauma in service, developed tinnitus in service, and has a current hearing loss disability as a result of the in-service noise exposure.  Hearing Transcript, pp. 14-15.  The Veteran is competent to report a loss of hearing and tinnitus; however, the current extent of his hearing loss is not known, and a medical opinion is necessary to determine whether any current hearing loss and/or tinnitus is related to service.  A VA audiological examination is therefore necessary to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record all outstanding VA medical records pertinent to the claims on appeal generated since April 2014.  

2.  With appropriate authorization, obtain and associate with the record all outstanding private treatment records identified by the Veteran as pertinent to his claims on appeal.  

3.  Schedule the Veteran for an orthopedic examination to assess the current nature, extent, and severity of the service-connected residuals of a right tibia/fibula fracture and right toe osteoarthritis; and, opine as to whether the Veteran's lumbar spine disability is, as likely as not, proximately due to, or the result of the in-service fracture injury or other in-service event; or, whether it is aggravated by the service-connected right leg tibia/fibula fracture.  

The electronic claims file must be made available to the examiner for review.  The examiner is requested to obtain a complete history from the Veteran regarding his leg pain, foot pain, back pain, and DJD.  

(A)  Regarding the right foot and right leg, the examiner should record pertinent medical complaints, symptoms, and clinical findings, including specifically active and passive range of motion in degrees, including the specific limitation of motion due to pain, including at what point the pain begins.

The examiner should then set forth the extent of any functional loss present for the service-connected right leg tibia/fibula fracture and right toe due to weakened movement, excess fatigability, incoordination, or pain on use.  The examiner should also describe the level of pain experienced by the Veteran and state whether any pain claimed by him is supported by adequate pathology and is evidenced by his visible behavior.  The degree of functional impairment or interference with daily activities, if any, should be described in adequate detail.  Any additional impairment or additional limitation of motion on use, due to pain, or in connection with any flare-up, or repetitive use, should be described in terms of the degree of additional range-of-motion loss.  

The examiner should also indicate whether the Veteran's current right lower extremity radiculopathy is related to the right foot drop noted in the Veteran's STRs which, at that time, was associated with the service-connected tibia/fibula fracture.  

The conclusions should reflect review of the VBMS electronic claims folder, and the discussion of pertinent evidence, including, but not limited to, the Veteran's statements regarding the level of pain, including during flare-ups.  

(B).  After examination of the Veteran's right leg, foot/toe and lumbar spine, the examiner should opine as to the following:

Is it as likely as not (a 50 percent or higher probability) that the Veteran's DJD of the lumbar spine had its onset during service or is otherwise related to an injury or other event in service?  

If the examiner opines that the lumbar spine disability is unrelated to an injury or other event in service, then the examiner should opine as to whether the lumbar spine disability was caused by or aggravated by the service-connected right tibia/fibula fracture; i.e. is the lumbar spine disability increased in severity as a result of the service-connected right leg fracture?  In determining whether there is aggravation, the examiner should consider the Veteran's statements regarding onset and severity of the back pain as competent and credible.  Even if the examiner is unable to determine a baseline severity prior to the aggravation, the examiner is directed to the language of 38 C.F.R. § 3.310(b) which indicates that the baseline can be measured by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  All opinions should be supported by a an adequate rationale.  Further, the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the claimed conditions.  

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of the bilateral hearing loss and tinnitus.  The entire record must be reviewed by the examiner.  All necessary tests should be conducted.

Based on the examination results and the review of the entire record, the examiner should provide an opinion as to whether any current hearing loss and/or tinnitus, at least as likely as not (a probability of 50 percent or greater) began in or is related to the Veteran's in-service acoustic trauma.  

In this regard, the examiner's attention is directed to the Veteran's assertions that he first noticed a hearing loss during service.  Please provide a complete explanation for the opinion.  In addition, the examiner should be mindful that in-service noise exposure is conceded; and, even if a disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

6.  After the above development is completed, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and be provided an appropriate opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


